Citation Nr: 1131335	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in Sepulveda, California


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred from July 9 to July 10, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.E.J.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty with the U.S. Air Force with unspecified dates of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decisions of the VAMC in Sepulveda, California, which authorized reimbursement for unauthorized medical expenses on July 7 and July 8, 2007, but denied reimbursement for unauthorized medical expenses on July 9 and July 10, 2007.  

The Veteran testified before the undersigned at a January 2011 hearing at the RO.  A transcript has been associated with the file.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disabilities.

2.  The Veteran was suffering an emergency and sought care at an emergency care facility and that the continued care at Glendale Adventist on July 9 and 10, 2007, was a part of the original emergency.

3.  Delay in seeking medical attention for evaluation and treatment would have been hazardous to life or health.

4.  VA or other Federal facilities were not feasibly available at the time of the emergency.

5.  The Veteran could not be safely transferred to a VA facility on July 9, 2007.

6.  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment.

7.  The Veteran is financially liable to the non-VA provider of the emergency treatment.

8.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.

9.  The unauthorized care was not for an accident or work-related injury.  

10.  The Veteran is not eligible for benefits under 38 U.S.C.A. § 1728.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from emergency care provided at a non-VA facility between July 9 and July 10, 2007, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Board will grant the appeal, as discussed below.  Thus, the Board finds that failure to provide timely VCAA notice was harmless error.

In general, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed provision a]uthorizes reimbursement of certain veterans who have service-connected disabilities, under limited circumstances, for reasonable value of hospital care or medical services . . . from sources other than the VA.  Eligible veterans are those receiving treatment for a service-connected disability. . . .  Services must be rendered in a medical emergency and VA or other Federal facilities must not be feasibly available.").

The Veteran is not service-connected for any disabilities and does not appear to have been a participant in rehabilitative services at the time of the July 9 and July 10, 2007.  Thus, the first element for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 is not met.  The claim is denied under those provisions.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non- Department facility to those veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  To be eligible for reimbursement under this law, all of the following conditions must be met:

(a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).

(e) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability.

38 C.F.R. § 17.1002 (2010).  Since all criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.

As to the first element, the Veteran was provided emergency services beginning on July 7, 2007, after suffering from chest pains.  After transport by ambulance to the Verdugo Hills Hospital emergency room, the Veteran was found to be suffering a myocardial infarction.  The Veteran's treatment records from Verdugo Hills indicated that he needed an angiocatheterization as soon as possible.  The Veteran was transferred on July 9 to Glendale Adventist Medical Center for that procedure.  The Board finds that the Veteran was suffering an emergency and sought care at an emergency care facility and that the continued care at Glendale Adventist on July 9 and 10, 2007, was a part of the original emergency.  The first element is met.

The second element is that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.  The Veteran sought immediate care and a myocardial infarction was discovered.  The Veteran's status was emergent and continued care was necessary according to the medical records.  The Board finds that delay in seeking medical attention for evaluation and treatment would have been hazardous to life or health.  

The third element is that a VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  The Veteran reports that he tried to be sent to a VA facility for care.  His medical records indicate that he did report VA as his insurance provider.  The records also show that VA was contacted on July 7, 2007, and that VA reported no available beds.  The Board notes that the Veteran believes that the contact occurred on July 8, 2007, but the document has two dates, the "DD", or Date of Dictation, on July 7, and the "DT", or Date of Transcription, on July 8.  The contact would have occurred on the dictation date, which is July 7, 2007.  Regardless of this, the Veteran did attempt to be transferred to VA at admission on July 7.  The reimbursement for that admission has already been granted.  The Board finds that VA or other Federal facilities were not feasibly available at the time of the emergency.  

The fourth element is whether the Veteran could have been safely discharged or transferred to a VA or other Federal facility.  The remaining unpaid care concerns the transfer and care at Glendale Adventist.  The Veteran testified that he was transferred on July 7, 2007, to Glendale Adventist.  The records from Glendale show that he was admitted at that facility on July 9, 2007.  There is no evidence regarding the availability of VA prior to transfer on July 9, 2007.  The Board notes that the Veteran had expressed his desire to be transferred to VA and Verdugo Hills staff had attempted to transfer him to VA at that time.  The VAMC undertook no development to determine whether the local VA facility, in this case the West Los Angeles VA Medical Center, was receiving patients.  The Board resolves reasonable doubt in favor of the Veteran and finds that he could not be safely transferred to a VA facility on July 9, 2007.  

The Board notes that this element is the basis for the VAMC's denial.  The VAMC stated that the Veteran was stable for transfer to another facility which required him to be transferred to VA.  The VAMC stated in a February 2009 letter to a provider that because the Veteran could have been transferred to VA that no further payments will be paid.  The Board notes that the regulation states that the "treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized)."  First, the medical evidence showed that the angiocatheterization was necessary to care for the myocardial infarction.  Second, the Veteran cannot be safely transferred to a VA facility which is not receiving patients.  The Board also notes that the VAMC relied on 38 C.F.R. § 17.121, a regulation pertaining to "feasible availability" under 38 U.S.C.A. § 1728, not to 38 U.S.C.A. § 1725, reimbursement in making this statement.  The Board also notes that the "feasibly available" language pertains to a different element of the claim.  The Board finds the VAMC's reasoning wholly unpersuasive.  

The next element is whether the Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment.  While the VAMC did not record the Veteran's VA enrollment status and participation in the two years prior to the non-VA emergency treatment, the VAMC did authorize payment for July 7 and July 8, 2007, under 38 C.F.R. § 17.1002.  The Board resolves reasonable doubt in favor of the Veteran and finds that the VAMC's actions are sufficient to establish that he was enrolled and participating in Chapter 17 care in the two years prior to July 2007.  

Next, the Board must consider whether the Veteran is financially liable to the non-VA provider of the emergency treatment.  The providers have submitted statements that the Veteran is financially liable.  The Board finds that the Veteran is financially liable to the non-VA provider of emergency treatment.  

The same evidence also establishes that the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  The Veteran had no other insurance at the time of the July 9 and July 10, 2007, care.  There is no evidence of health plan coverage providing whole or partial payment or reimbursement at that time.  

The care was also not for an accident or work-related injury.  The Veteran had onset of arm-pain on July 6 and reported to Verdugo Hills on July 7 when the pain did not diminish.  There is no evidence to suggest an accident or work-related injury.  

Finally, the Board has already determined that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 as he has no service-connected disabilities.  

In light of the foregoing, the Board finds that the evidence is in favor of the Veteran's claim is at least in equipoise.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred from July 9 to July 10, 2007, is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


